DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPUB 2012/00987769—hereinafter “Chen”) in view of Huang et al. (USPGPU B2018/0217706—hereinafter “Huang”).
As to Claim 1, Chen teaches a touch display control circuit (Fig. 2 at 200) for driving a passive display panel (Fig. 9 at 910), comprising: 
a display driving circuit (Fig. 2 at 200), wherein the display driving circuit comprises: 
a reference voltage generation circuit (Fig. 2 at 222), for generating a plurality of preset control voltages; 
a scan line driving circuit (Fig. 2 at 224), for sequentially driving common lines (Fig. 2 at 211) of the passive display panel by at least one of preset control voltages; 
a segment driving circuit (Fig. 2 at 224), for driving segment lines (Fig. 2 at 212) of the passive display panel by the preset control voltages according to corresponding pixel data; and 
a touch detection circuit (Fig. 2 at 223 and 225), coupled to at least a common line of the passive display panel (See Fig. 2).
Chen, however, fails to teach that a specific period for driving a specific common line is divided into a reset period and a detection period, wherein the specific common line is electrically connected to one of preset control voltages by the scan line driving circuit in the reset period, where the touch detection circuit is reset, wherein the specific common line is electrically connected to the touch detection circuit in order to perform touch detection.  Examiner cites Huang to teach a touch screen wherein a specific period for driving a specific common line is divided into a reset period (Fig. 9 at S901 and Pg. 1, ¶ 19 and Pg. 4, ¶ 56) and a detection period (Fig. 9 at S903 and Pg. 1, ¶ 20 and Pg. 4, ¶ 56), wherein the specific common line is electrically connected to one of preset control voltages by the scan line driving circuit in the reset period (Fig. 10A note VCOM_Ref and Pg. 1, ¶ 19 and Pg. 4, ¶ 56), where the touch detection circuit is reset, wherein the specific common line is electrically connected to the touch detection circuit in order to perform touch detection (Fig. 10A note S-Puls and Pg. 1, ¶ 20 and Pg. 4, ¶ 56).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a reset period and detection period in a common line, as taught by Huang, in the touch display control circuit taught by Chen, in order to perform display driving and touch driving of the touch screen (Huang, Pg. 2, ¶ 39).
As to Claim 8, Chen teaches a touch detection method, adapted for a passive display panel (Fig. 9 at 910), comprising: 
providing a plurality of preset voltages (Fig. 2, voltages from 222). 
Chen, however, fails to teach sequentially driving common line of the passive display panel by a specific preset voltage; and when a specific common line is driven on a specific period, performing a self-capacitance detection, wherein the specific period is divided into a reset period and a detection period, wherein, in the reset period, the specific common line is driven by the specific preset voltage, in the detection period, the specific common line is electrically connected to a touch detection circuit for touch detection, wherein the reset period and the detection period are included in a display period, and the voltage of specific common line in the reset period is not equal to the voltage in the detection period.  Examiner cites Huang to teach sequentially driving (See Fig. 7B and Pg. 3, ¶ 47); and when a specific common line is driven on a specific period, performing a self-capacitance detection (See Fig. 10A and 10C and Pg. 4, ¶’s 55 and 59-60), wherein the specific period is divided into a reset period (Fig. 9 at S901 and Pg. 1, ¶ 19 and Pg. 4, ¶ 56) and a detection period (Fig. 9 at S903 and Pg. 1, ¶ 20 and Pg. 4, ¶ 56), wherein, in the reset period, the specific common line is driven by the specific preset voltage (Fig. 10A note VCOM_Ref and Pg. 1, ¶ 19 and Pg. 4, ¶ 56), in the detection period, the specific common line is electrically connected to a touch detection circuit for touch detection (Fig. 5, note C1-Cn connected to 150 and Pg. 4, ¶ 56), wherein the reset period and the detection period are included in a display period (See Figs. 10A and 10C at First and Second Frame), and the voltage of specific common line in the reset period is not equal to the voltage in the detection period (Fig. 10, note that VCOM_Ref ≠ S-Puls).  At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a reset period and detection period in a common line, as taught by Huang, in the touch display control circuit taught by Chen, in order to perform display driving and touch driving of the touch screen (Huang, Pg. 2, ¶ 39).
As to Claim 9, Chen, as modified by Huang, teaches that in the reset period, the specific common line is electrically connected to the specific preset voltage by a scan line driving circuit (Pg. 2, ¶ 39 and Pg. 4, ¶ 56), and wherein, in the detection period, the specific common line is electrically connected to the touch detection circuit for performing touch detection (Pg. 2, ¶ 39 and Pg. 4, ¶ 56).
Claim 15, most of the claim limitations have been met with regards to claim 1, with the exception of an electronic device. Chen teaches an electronic device (Fig. 2 at 200).
 
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Huang, in view of Kwon et al. (USPGPUB 2017/0090624—hereinafter “Kwon”).
As to Claims 2 and 16, Chen, as modified by Huang, fails to teach that the reference voltage generation circuit is for generating at least a first preset voltage, a second preset voltage, a third preset voltage and a sixth preset voltage.  Examiner cites Kwon to teach a reference voltage generation circuit is for generating at least a first preset voltage, a second preset voltage, a third preset voltage and a sixth preset voltage (Fig. 9 at V1-V8). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate a reference voltage generation circuit which generates a plurality of preset voltages, as taught by Kwon, in the touch display control circuit taught by Chen, as modified by Huang, in order to decrease power consumption of the touch driving device (Kwon, Pg. 13, ¶ 200).
Allowable Subject Matter
Claims 3-7, 10-14 and 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding et al.		USPGPUB 2017/0108976


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        07/29/21